       Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 1 of 13



                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF OKLAHOMA

CHRISTINA SMITH, individually and as next
friend of her son, Joshua England,

                        Plaintiff,
                – against –
                                               Case No.: 19-cv-00470-G
JOE ALLBAUGH, CARL BEAR, ROBERT
BALOGH, WENDELL MILES, LAURA
HAYS, LAURA NOBLE, OKLAHOMA
DEPARTMENT OF CORRECTIONS
OFFICERS JOHN DOES #1-10, and CASE
MANAGER RICHARD ROE;
                        Defendants.




  PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF RENEWED
REQUEST TO CONDUCT LIMITED DISCOVERY PURSUANT TO LCVR26.3




                 FREDERIC DORWART, LAWYERS PLLC
                         124 East Fourth Street
                        Tulsa, Oklahoma 74103
                            (918) 583-9922

             EMERY CELLI BRINCKERHOFF & ABADY LLP
                     600 Fifth Avenue, 10th Floor
                     New York, New York 10020
                           (212) 763-5000
            Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 2 of 13



                                    PRELIMINARY STATEMENT

         Pursuant to Local Civil Rule 26.3(c), Plaintiff Christina Smith moves this Court to

order Defendants to make their Federal Rule of Civil Procedure 26(a)(1)(A)

disclosures—including to provide (i) the name and contact information of every person

“likely to have discoverable information” and the subject of that information, and (ii) a

description and location of “all documents,” including electronically stored information,

that Defendants may use to support their claims or defenses—while Defendants’ motion

to dismiss is pending.

         Plaintiff’s motion to serve document discovery requests on Defendants remains

pending. See Dkt. 29.1 By this motion, Plaintiff seeks only to require Defendants to

make their Rule 26 disclosures so that Plaintiff can identify the Doe/Roe Defendants and

learn the location of relevant documents.

         The limited discovery Plaintiff seeks would require little of Defendants and

therefore does not implicate the purported concern they have expressed to date, namely

the “burdens” of discovery and their invocation of qualified immunity. While gathering

the information necessary for initial Rule 26 disclosures presents no hardship to

Defendants, the information is crucial for Plaintiff because it is necessary to enable her to

identify and serve the Doe/Roe Defendants and tailor her document requests when




1
  In the meantime, the parties have agreed, pursuant to Local Civil Rule 26.3(b), that Plaintiff may serve a document
subpoena on the Oklahoma Department of Corrections (“DOC”). While Plaintiff disputes Defendants’ claim that
they need not produce certain documents because they are individuals, Plaintiff will pursue these issues at a later
time after discovery commences. Plaintiff has provided Defendants with a copy of the subpoena pursuant to LCvR
45.1.


                                                         1
          Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 3 of 13



discovery is permitted to go forward, as well as to serve subpoenas on non-parties for

whom no “qualified immunity” burden argument will lie.

             PROCEDURAL FACTS RELEVANT TO THIS MOTION

       Plaintiff filed her Complaint on May 24, 2019, and her Amended Complaint on

July 30, 2019. She alleges that Defendants’ repeated failures to provide minimally

adequate medical care to her son Joshua, in the face of his obvious illness and distress,

caused his needless death from untreated appendicitis on May 29, 2018, at the age of 21,

while he was in the custody of the DOC at the Joseph Harp Correctional Center

(“JHCC”). Defendants moved to dismiss the Complaint on July 9, 2019 and the

Amended Complaint on August 13, 2019. Dkts. 18 & 21. Plaintiff opposed the motion

on September 17, 2019, at which time it was fully submitted to the Court. Dkt. 27. The

Court scheduled an initial conference in the matter for October 30, 2019. Dkt. 26.

Plaintiff moved for permission to start document discovery while the motion to dismiss

was pending. Dkt. 29.

       The parties appeared before this Court for a preliminary conference on October

30, 2019. A transcript of that conference is attached as Exhibit A. At the conference, the

Court indicated its intention to rule on Defendants’ pending motion to dismiss “within

several days.” Ex. A (10/30/19 Tr.) at 16:25. The Court continued:

       And so if, for some reason, it takes me longer than I expected and we get
       locked up on an issue, then I'll get you a ruling on the motion for early
       discovery so that we’ll have an answer on that, one way or the other, within
       a couple of days, but I do expect that in very short order we’ll have a ruling
       on that motion. Then, one way or the other, that will resolve the question of
       how you proceed.



                                             2
          Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 4 of 13



Id. at 17: 1-6.

       To date, the Court has not ruled on Defendants’ motion to dismiss (Dkt. 21)

or Plaintiff’s motion for limited discovery (Dkt. 29).

       The parties previously submitted a Joint Status Report and Discovery Plan, in

which they agreed to made Rule 26 disclosures “[b]y November 1, 2019 or pursuant to

other Court order.” Dkt. 28, ¶ 7. Plaintiff served her Rule 26 disclosures on schedule, on

November 1, 2019. Defendants have refused to provide their Rule 26 disclosures,

including to identify any relevant witnesses. Over multiple email exchanges in

November 2019 and again in January 2020, Defendants stated that they would not serve

Rule 26 disclosures in advance of the Court’s ruling on Defendants’ invocation of

qualified immunity or its ruling on Plaintiff’s motion to conduct discovery. The Court

did not indicate a date for initial disclosures in its Scheduling Order entered on October

30, 2019. Dkt. 33.

       On November 7, 2019, the Court ordered Plaintiff to show cause why Plaintiff had

not yet served the John Doe and Richard Roe defendants. Dkt. 34. Plaintiff responded

on November 19, 2019 (Dkt. 35), explaining that good cause justifies the Court extending

the time for service on the Doe/Roe Defendants under Fed. R. Civ. P. 4(m), because

Plaintiff has been unable to conduct the necessary discovery to identify these parties.

       Plaintiff now renews her motion to commence limited discovery by requiring

Defendants to make the narrow disclosures mandated by Rule 26.




                                             3
            Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 5 of 13




                                        ARGUMENT

I.     DEFENDANTS SHOULD BE REQUIRED TO MAKE RULE 26
       DISCLOSURES WHILE THEIR RULE 12(B)(6) MOTION IS PENDING
       BECAUSE THE MOTION IS UNLIKELY TO SUCCEED, DELAY IS
       PREJUDICIAL TO PLAINTIFF, AND THERE IS LITTLE BURDEN
       ASSOCIATED WITH THE BASIC DISCLOSURES

       A.      Legal Standard for Stay of Discovery

       Local Civil Rule 26.3 provides that “if a motion has been made pursuant to Fed. R

Civ. P. 12(b), no party may seek discovery from any source before that motion has been

decided and all moving parties have filed an answer or been dismissed from the case.”

The Rule then states: “Any party may move that discovery be permitted prior to the time

period set forth in subsection (a) of this rule.”

       District courts retain the “discretion to issue a stay pending the outcome of a

dispositive motion.” CEP Mid-Continent, LLC v. Turkey Creek, LLC, No. CIV-09-350,

2010 WL 455128 at 1 (N.D. Okla. February 2, 2010). However, “[t]he underlying

principle clearly is that the right to proceed in court should not be denied except under the

most extreme circumstances.” CFTC v. Chilcott Portfolio Mgmt., Inc., 713 F.2d 1477,

1484 (10th Cir. 1983) (to obtain a stay, the movant must make out a clear case of

hardship or inequity in being required to go forward). In assessing the propriety of a stay,

the Court is to consider: (1) whether the defendant is likely to prevail; (2) whether, absent

a stay, the defendant will suffer irreparable harm; (3) whether the issuance of a stay will

cause substantial harm to the other parties to the proceeding; and (4) the public interests




                                               4
            Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 6 of 13



at stake. United Steelworkers of Am. v. Or. Steel Mills, Inc., 322 F.3d 1222, 1227 (10th

Cir. 2003) (citing Battle v. Anderson, 564 F.2d 388, 397 (10th Cir. 1977)).

       B.      Defendants are Unlikely to Prevail on Their 12(b)(6) Motion to Dismiss

       Defendants’ motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is unlikely to

succeed. This case presents perhaps the quintessential example of sustained deliberate

indifference to and neglect of a prisoner’s serious medical need, causing his tragic death.

At the pleading stage, Plaintiff’s highly detailed, 32-page complaint—which incorporates

pages from Joshua’s medical records detailing his repeated requests for help for his

severe stomach pain, which Defendants ignored—easily states a claim. Because

Defendants are unlikely to prevail on their 12(b)(6) motion, there is simply no basis to

stay all discovery. See Gilleland v. City of Oklahoma City, CIV-16-808-D, 2017 WL

3616639, at *1 (W.D. Okla. Jan. 30, 2017) (finding that a stay of discovery “is not

warranted” where “Defendant has not sufficiently shown it is likely to prevail on its

motion to dismiss or that it would be irreparably harmed if this case were to proceed”).

Nor are Defendants likely to prevail on their qualified immunity defense, at least at this

stage of litigation. See infra Part II.

       C.      Plaintiff Seeks the Most Basic (and Limited) of Discovery, Which Poses
               No Hardship on Defendants

       At this time, Plaintiff seeks only the most basic discovery from Defendants:

disclosures required by Federal Civil Rule of Procedure 26(a)(1). Providing the names

and contact information for witnesses with discoverable information and a description of

relevant documents imposes no burden on Defendants. This case concerns the death of a



                                             5
            Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 7 of 13



single person at a single correctional facility, with the events compressed to a one-week

window of time. Witnesses and documents are thus limited.

       Defendants’ motion to dismiss, their statements in the Joint Status Report, and

their statements to the Court during the October hearing all contained many facts that are

outside the four corners of Plaintiff’s pleading, suggesting that counsel has already

collected and reviewed documents and identified relevant witnesses. See, e.g., Dkt. 28,

Joint Status Report, Paragraph 1(b) (describing Joshua’s unrelated treatment for a hernia

and claiming that Joshua walked around the unit in good condition shortly before his

death); Dkt. 21, Defs.’ Mot. to Dismiss at 11 (claiming that “Mr. England refused

medical care on the day he passed away”); Ex. A at 13:7-14:11 (describing when and

where Mr. England was found unresponsive on the day of his death, and a video

recording of efforts to revive him). None of these facts are alleged in Plaintiff’s

complaint. Defendants must have learned of them while reviewing documents and

speaking with witnesses. It is not proper for Defendants to rely on undisclosed facts in

their court submissions, and yet at the same time seek to deny Plaintiff any information

about these records. This is particularly true where Defendants have moved pursuant to

Rule 12(b)(6), which requires Defendants to accept the allegations of Plaintiff’s

complaint as true for purposes of their motion.

       D.      Plaintiff’s Interest in the Timely Litigation of this Case Is Strong

       The serious and troubling nature of this case, involving the unnecessary, tragic,

and preventable death of a young person in the state’s custody, counsels in favor of

ensuring that discovery proceeds expeditiously. At this juncture, Plaintiff has more than


                                              6
            Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 8 of 13



plausibly alleged that her son died of an entirely preventable medical condition because

he was denied basic medical care for a week while a prisoner in the custody of the state.

Plaintiff herself has a strong interest in being able to learn the facts and circumstances of

her son’s death. Delay is inherently prejudicial, as documents may be misplaced or

destroyed, evidence may become unavailable, and memories fade over time. Most

pressingly, Plaintiff must identify and serve the Doe/Roe Defendants as soon as possible.

See generally Dkt. 34 Order to Show Cause, Nov. 8, 2019, and Plaintiff’s Response, Dkt.

35.

       There is also a strong public interest in the disclosure of facts about Joshua’s

death, given the public interest in what happened to Joshua. While Plaintiff’s and the

public’s interest should be balanced against Defendants’ reluctance to participate in any

discovery, the Court should find the minimal burden making of these basic disclosures to

be outweighed by Plaintiff’s interest in proceeding expeditiously with this case and,

specifically, identifying and serving all Defendants.

II.    DEFENDANTS’ INVOCATION OF ‘QUALIFIED IMMUNITY’ DOES
       NOT AUTOMATICALLY FORECLOSE ALL DISCOVERY

       A.      Defendants’ Assertion of Qualified Immunity as Matter of Law, at the
               Pleading Stage, Is Highly Likely to Fail

       Defendants incorrectly suggest that a complete stay of discovery is appropriate

because they have asserted a qualified immunity defense in their 12(b)(6) motion.

However, the mere invocation of the phrase “qualified immunity” is not the end of the

inquiry. The Court is of course permitted to inquire into the strength of Defendants’

motion in analyzing whether a stay on this basis is appropriate.


                                              7
          Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 9 of 13



       When qualified immunity is asserted in the context of a motion to dismiss, the

factual allegations of the complaint are assumed to be true, and the court’s analysis

generally aligns with the analysis applied when determining the sufficiency of a claim.

See Brown v. Montoya, 662 F.3d 1152, 1162-64 (10th Cir. 2011). “Although qualified

immunity defenses are typically resolved at the summary judgment stage, district courts

may grant motions to dismiss on the basis of qualified immunity.” Thomas v. Kaven, 765

F.3d 1183, 1194 (10th Cir. 2014). “Asserting a qualified immunity defense via a Rule

12(b)(6) motion, however, subjects the defendant to a more challenging standard of

review than would apply on summary judgment.” Id. (emphasis supplied). “At the

motion to dismiss stage, it is the defendant’s conduct as alleged in the complaint that is

scrutinized for objective legal reasonableness.” Id. (brackets and internal quotation

marks omitted). The Court must evaluate “(1) whether the facts that a plaintiff has

alleged make out a violation of a constitutional right, and (2) whether the right at issue

was clearly established.” Keith v. Koerner, 707 F.3d 1185, 1188 (10th Cir. 2013)

(internal quotation marks omitted).

       Here, Defendants are not entitled to qualified immunity, and certainly not as a

matter of law based on the pleadings. Defendants’ motion to dismiss on the basis of

qualified immunity is likely to fail.

       Plaintiff’s pleading alleges a violation of a constitutional right, in that she alleges

that Defendants were deliberately indifferent to Joshua’s serious medical needs over the

course of many days, causing his death. While Defendants characterize their conduct as

“misdiagnosing” his medical condition, see Dkt. 21 at 13, that is not what Plaintiff


                                               8
         Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 10 of 13



alleges in her pleading, which must be taken as true at the 12(b)(6) stage. Rather than a

“misdiagnosis,” Plaintiff alleges that Joshua received no medical treatment and that

defendants recklessly disregarded a known and serious risk to his life by failing to

respond to and treat the blaring signs of appendicitis and leaving him to die alone in his

cell. At this juncture, these allegations must be taken as true, and there is no serious

argument that Plaintiff does not allege a constitutional violation. Similarly, with respect

to whether the law was clearly established, “there is little doubt that deliberate

indifference to an inmate’s serious medical need is a clearly established constitutional

right[.]” Mata v. Saiz, 427 F.3d 745, 749 (10th Cir. 2005). At the pleading stage, there is

no basis for a grant of qualified immunity, and thus Defendants’ motion is likely to fail

on this ground.

       Defendants will certainly continue to invoke the shopworn principle that since

they have filed a dispositive motion based on qualified immunity, they are entitled to a

stay of all discovery. Workman v. Jordan, 958 F.2d 332, 336 (10th Cir. 1992). However,

this general rule is of course subject to exceptions. In fact, limited discovery may be

appropriate when a qualified immunity argument is not well-developed or compelling on

its face. See, e.g., Robillard v. Bd. of Cnty.Comm’rs, Civ. A. No. 11-cv-03180-PAB-

KMT, 2012 WL 694507, at *2 (D. Colo. Mar. 1, 2012) (unpublished) (denying a motion

to stay based on qualified immunity, and finding that the individual defendants’ qualified

immunity defense, which was raised as a one paragraph alternative defense relegated to a

footnote, was not well supported) That is precisely the situation before the Court.

Defendants’ qualified immunity argument is weak and highly likely to fail, and thus it


                                              9
         Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 11 of 13



should not be permitted to dominate the analysis of whether a complete stay of

discovery—particularly Rule 26’s minimal disclosures—is appropriate.

       B.     Defendants Cannot Assert Qualified Immunity to Defend Against
              Plaintiff’s Strong State Law Claims, Which Are Not Subject to
              Dismissal at the Pleading Stage

       The doctrine of qualified immunity applies only to the federal claims in

suit. Eidson v. Owens, 515 F.3d 1139, 1145 (10th Cir. 2008); see also Jenkins v. City of

New York, 478 F.3d 76, 86 (2d Cir. 2007) (qualified immunity “protects an official from

liability under federal causes of action but is not generally understood to protect officials

from claims based on state law”). Defendants’ motion to dismiss based on qualified

immunity would therefore not impact Plaintiff’s state law claims. Thus, even if

Defendants were entitled to qualified immunity, this would not be dispositive of

Plaintiff’s entire case because the state law claims would survive. The presence of the

state law claims counsels further against a full stay of discovery, since discovery will

proceed against Defendants in any event.




                                             10
        Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 12 of 13



                                    CONCLUSION

      For the reasons stated above, Plaintiff requests that the Court order

Defendants to make their required Rule 26 disclosures within seven days.


Dated: February 5, 2020
       New York, New York

                                         RESPECTFULLY SUBMITTED:


                                         /s/ Katherine Rosenfeld (admitted pro hac vice)
                                         EMERY CELLI BRINCKERHOFF
                                         & ABADY LLP
                                         600 Fifth Avenue, 10th Floor
                                         New York, New York 10020
                                         T: (212) 763-5000
                                         F: (212) 763-5001

                                         FREDERIC DORWART, LAWYERS PLLC
                                         Paul DeMuro, OBA No. 17605
                                         124 East Fourth Street
                                         Tulsa, Oklahoma 74103
                                         T: (918) 583-9922
                                         F: (918) 583-8251
                                         pdemuro@fdlaw.com

                                         MULINIX GOERKE & MEYER PLLC
                                         Henry A. Meyer, III
                                         210 Park Avenue
                                         3030 Oklahoma Tower
                                         Oklahoma City, Oklahoma 73102
                                         T: (405) 232-3800
                                         F: (405) 232-8999
                                         hank@lawokc.com

                                         Attorneys for Plaintiff




                                           11
         Case 5:19-cv-00470-G Document 40 Filed 02/05/20 Page 13 of 13



                            CERTIFICATE OF SERVICE


              The undersigned does hereby certify that on the 5th day of February, 2020, I
electronically transmitted the attached document to the Clerk of Court using the ECF
System for filing. Based on the records currently on file, the Clerk of Court will transmit
a Notice of Electronic Filing to the applicable ECF registrants.




                                                 /s/ Katherine Rosenfeld
